Case 9:19-cv-81187-RAR Document 58 Entered on FLSD Docket 09/24/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CV-81187-RAR

  EDWARD DOVNER,

         Plaintiff,

  v.

  ARTHUR BERNSTEIN, and
  ADAM FALKOFF,

        Defendants.
  _____________________________/

                           ORDER DENYING PLAINTIFF’S MOTION
                      TO STRIKE DEFENDANTS’ AFFIRMATIVE DEFENSES

         THIS CAUSE comes before the Court on Plaintiff’s Motion to Strike Defendants’

  Affirmative Defenses [ECF No. 54] (“Motion”). Having reviewed the record, Defendants’

  Response [ECF No. 57], and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion [ECF No. 54] is DENIED.

         Federal Rule of Civil Procedure 12(f) provides that “[up]on motion made by a party . . .

  the court may strike from a pleading an insufficient defense or any redundant, immaterial,

  impertinent, or scandalous matter.” However, “a court will not exercise its discretion under the

  rule to strike a pleading unless the matter sought to be omitted has no possible relationship to the

  controversy, may confuse the issues, or otherwise prejudice a party.” Bank of Am., N.A. v. GREC

  Homes IX, LLC, No. 13-CV-21718, 2014 WL 351962, at *4 (S.D. Fla. Jan. 23, 2014) (quoting

  Reyher v. Trans World Airlines, Inc., 881 F. Supp. 574, 576 (M.D. Fla. 1995)). Thus, “[m]otions

  to strike generally are disfavored and ‘will usually be denied unless the allegations have no

  possible relation to the controversy and may cause prejudice to one of the parties.’” Merrill Lynch
Case 9:19-cv-81187-RAR Document 58 Entered on FLSD Docket 09/24/2020 Page 2 of 2



  Bus. Fin. Servs., Inc. v. Performance Machine Sys. U.S.A., Inc., No. 04-CV-60861, 2005 WL

  975773, at *11 (S.D. Fla. Mar. 4, 2005).

         Plaintiff’s Motion argues that most of Defendants’ 29 affirmative defenses are either

  simple denials lacking any factual support and/or they fail as a matter of law. See generally Mot.

  However, the Court is not persuaded that Defendants’ defenses are invalid, and even those

  defenses which arguably lack factual particularity are nonetheless sufficient. Plaintiff is on fair

  notice of Defendants’ defenses and entitled to seek factual clarity regarding the same through

  discovery. See, e.g., Jones v. Kohl’s Dep’t Stores, Inc., No. 15-CV-61626, 2015 WL 12781195,

  at *3 (S.D. Fla. Oct. 16, 2015) (“To the extent Plaintiff requires greater factual detail for these

  defenses, Plaintiff[s] may acquire those facts through discovery.”); Alhassid v. Bank of Am., N.A.,

  No. 14-CV-20484, 2015 WL 11216747, at *3 (S.D. Fla. Jan. 27, 2015) (denying motion to strike

  “boilerplate but well-recognized” defenses that “lack factual particularity”); Guarantee Ins. Co. v.

  Brand Mgmt. Serv., Inc., No. 12-CV-61677, 2013 WL 4496510, at *4-5 (S.D. Fla. Aug. 22, 2013)

  (denying motion to strike as to defense of unclean hands, waiver, laches, and estoppel).

         Because the defenses sufficiently satisfy applicable pleading standards and Plaintiff is able

  to engage in discovery and prepare for trial, the Court finds Plaintiff’s Motion warrants denial.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of September, 2020.




                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
